Citation Nr: 1635215	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  02-12 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an increased rating for urticaria, rated as 10 percent disabling prior to October 7, 2015 and 30 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1989 to October 1993.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which, in pertinent part, denied a rating in excess of 10 percent for urticaria.  A December 2015 rating decision increased the rating for urticaria to 30 percent, effective October 7, 2015.

This matter was previously before the Board in January 2012, February 2015 and September 2015, when it was remanded for further development.

As explained in the Board's September 2015 remand, the Veteran withdrew her request for a hearing in writing in August 2015.  See 38 C.F.R. § 20.705(e) (2015).


FINDINGS OF FACT

1.  The Veteran filed an increased rating claim for urticaria on September 11, 2009.

2.  It is not factually ascertainable that there was an increase in disability with regard to urticaria in the year prior to the filing of the Veteran's increased rating claim.

3.  Since September 11, 2009, urticaria has affected 20 percent of the Veteran's entire body or required systematic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more during a twelve-month period, but has not affected more than 40 percent of her entire body or more than 40 percent of exposed areas affected; or required constant or near-constant systematic therapy such as corticosteroids or other immunosuppressive drugs during a twelve-month period.


CONCLUSION OF LAW

The requirements for a 30 percent rating, but no higher, for urticaria have been met since September 11, 2009.  38 U.S.C. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.118, Diagnostic Code 7806 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in January 2010.

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified treatment records have been obtained and considered regarding this claim.  VA provided examinations in January 2010, December 2013, and October 2015.  The examination reports provide adequate information to determine the proper rating for urticaria when viewed together with the other evidence of record, as the examiners provided specific findings regarding the applicable rating criteria after physical examination and consideration of the Veteran's lay reports regarding the effects of flare-ups of her skin disability.

There has also been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In January 2012, the Board remanded this matter so the Agency of Original Jurisdiction (AOJ) could issue a statement of the case (SOC) regarding the issue on appeal.  The AOJ issued a SOC in February 2012.  In February 2015, the Board remanded this matter a second time so the AOJ could consider newly obtained evidence regarding the claim and issue a supplemental statement of the case (SSOC).  The AOJ considered the newly obtained evidence and issued a SSOC in March 2015.  In September 2015, the Board remanded this matter for a third time so the AOJ could assist the Veteran with obtaining any outstanding private treatment records, associate all current VA treatment records with the claims file, and schedule the Veteran for a new examination.  The Veteran did not identify any outstanding private treatment records after a September 2015 request from the AOJ.  The AOJ associated current VA treatment records with the claims file in September 2015 and VA provided an examination in October 2015.  As previously noted, the October 2015 examination is adequate for rating purposes.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where, as in the present case, entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, the more critical evidence consists of the evidence generated during the appeal period.  Id.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disabilities must be reviewed in relation to their entire history.  38 C.F.R. § 4.1.  VA must also interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.

When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Otherwise, the lower rating will be assigned.  Id.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran filed an increased rating claim for urticaria on September 11, 2009.  Generally, the effective date for an award of an increased rating will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If the increase is factually ascertainable within one year prior to the receipt of the claim for an increased rating, the rating will be effective as of the date of increase; however, if the increase occurred more than one year prior to receipt of the claim, the increase will be effective on the date of claim.  Further, if the increase occurred after the date of claim, the effective date will be the date of increase.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1),(2); see also Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12- 98 (1998).  The purpose of § 5110(b)(2) for allowing an increase prior to the date of filing of the claim is to provide the claimant with a one year grace period for filing a claim following an increase in disability.  See Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010).  (In making this determination VA must consider all of the evidence, including that received prior to previous final decisions.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

Here, it is not factually ascertainable that there was an increase in disability with regard to urticaria in the year prior to the Veteran's increased rating claim.  There are no treatment records related to urticaria from the year prior to the Veteran's increased rating claim, and her lay reports regarding flare-ups do not establish definitive increase in disability with regard to urticaria, as she has reported experiencing intermittent flare-ups of the disability since her separation from service in 1993.  Thus, the Board finds the requisite rating period for this appeal commences with the date of the Veteran's increased rating claim, September 11, 2009.

A staged rating is currently assigned for urticaria during the appeal period, as it is rated as 10 percent disabling prior to October 7, 2015 and 30 percent disabling thereafter.  Urticaria, or chronic hives, is rated by analogy under Diagnostic Code 7806, which provides the rating criteria for dermatitis or eczema.  

Under Diagnostic Code 7806, when a skin condition involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past twelve-month period, a 10 percent disability rating is assigned.  When a skin condition involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during a twelve-month period, a 30 percent disability rating is granted.  When a skin condition involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs over a twelve-month period, a 60 percent disability rating is warranted.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The AOJ assigned a 30 percent rating for urticaria, effective October 7, 2015, based on an October 2015 VA examination report that indicated urticaria required systemic therapy for a total duration of six weeks or more, but not constantly, during the twelve-month period prior to the examination.  The Board finds a 30 percent rating is warranted for the disability from the date of the Veteran's increased rating claim, September 11, 2009.

During a January 2010 VA examination, the Veteran described the effects of recent flare-ups of urticaria to her examiner.  Based on the Veteran's lay reports, the examiner estimated the condition affected about 15 to 20 percent of her entire body.  Under Diagnostic Code 7806, when a skin condition involves 20 percent of the entire body it warrants the assignment of a 30 percent rating.  The Veteran has reported experiencing similar flare-ups throughout the appeal period.  Further, it appears systemic therapy has been prescribed on an intermittent basis throughout the appeal period to address the Veteran's more severe flare-ups.  Resolving reasonable doubt in construing the statement of the examiner to include the endpoint, 20 percent, the Board concludes that a 30 percent rating is warranted for urticaria from September 11, 2009.

The Board finds a rating in excess of 30 percent is not warranted for urticaria at any point in the appeal period.  A higher rating under Diagnostic Code 7806 requires involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs over a twelve-month period.  There is no evidence that indicates the Veteran's urticaria has required constant or near-constant systemic therapy over a twelve-month period.  The Board acknowledges the Veteran asserted her urticaria affects 60 to 70 percent of her body during testimony in June 2012 hearing before a Decision Review Officer (DRO), but she did not provide any basis for how she arrived at this estimate, such as describing the areas of her body that are affected.  At that time, it appears she was attempting to explain she has flare-ups that are worse than the effects shown during examination.  In the colloquy in the June 2012 hearing, she erroneously asserted the 15 to 20 percent skin involvement noted in the January 2010 examination report was the skin involvement measured by the January 2010 examiner at the time of the examination.  Thus, she asserted the effects during flare-ups are far greater, arriving at her estimate of 60 to 70 percent skin involvement; however, the January 2010 examination report indicates there were no effects of urticaria shown on examination.  The estimate of 15 to 20 percent skin involvement was based solely on the Veteran's lay reports during the examination regarding flare-ups.  The Veteran's urticaria has never been shown on examination to affect more than 5 percent of her body.  As the Veteran's assertion regarding urticaria affecting 60 to 70 percent of her body appears to be based on an inaccurate factual premise, i.e., that 15 to 20 percent of her body was affected at the time of the January 2010 examination, the Board finds the assertion lacks reliability.  Thus, the Board gives more probative value to the estimate of the January 2010 examiner that was based solely on the Veteran's lay reports during examination with regard to the issue of skin involvement during flare-ups.  As such, the record does not establish urticaria affects more than 40 percent of the Veteran's entire body or more than 40 percent of exposed areas affected at any given time, and a rating in excess of 30 percent is not warranted on this basis.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted, as the question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996) (discussing 38 C.F.R. § 3.321(b)(1)).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  In the second step of the inquiry, the Board must determine whether the claimant's exceptional or unusual disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The symptoms associated with the Veteran's urticaria, to include skin irritation and other manifestations of allergic reaction, are the foreseeable consequences of a skin disability of this nature.  As such, they are fully contemplated by the rating criteria which compensate for the immediate physical effects of skin disability, as well as the effects of therapies used to treat the disability.  Although service connection has been granted for numerous other disabilities, the record does not show that a collective effect in this case that makes the Veteran's disability picture an exceptional or unusual one.  Therefore, the rating criteria contemplate the functional impairment resulting from the Veteran's urticaria, and referral for extraschedular consideration is not warranted because there is not an exceptional and unusual disability picture.  See Thun, 22 Vet. App. at 115-16.

The Board has also given consideration to a total disability rating based on individual unemployability (TDIU) within the context of the appeal of the increased rating for urticaria.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the preponderance of evidence indicates the disability does not affect the Veteran's ability to secure or follow a substantially gainful occupation.  January 2010, December 2013, and October 2015 all determined the disability does not affect the Veteran's ability to work.  The Veteran has also not asserted the disability prevents her from working.  Thus, further consideration of TDIU within the context of the appeal of the rating assigned for urticaria is not warranted.


ORDER

Entitlement to a 30 percent rating, but no higher, for urticaria, effective September 11, 2009, is granted subject to the regulations governing the disbursement of monetary benefits.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


